Opinion issued December 5, 2002 
 



 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01229-CV
____________

IN RE DONALD J. RANDLE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Donald J. Randle, requests that this Court compel respondent (1) to hold
a bench trial and rule on all motions in cause number 926598.
	There are three prerequisites for the issuance of a writ of mandamus by an
appellate court, namely:  (1) the lower court must have a legal duty to perform a
nondiscretionary act; (2) the relator must make a demand for performance; and (3) the
subject court must refuse that request.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator has not provided us with
a record that shows that he made any request of the respondent to perform a
nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Joan Campbell, Judge, 248th District Court,
Harris County.